Citation Nr: 1818506	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral strain, claimed as back condition.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964 and from June 1968 to October 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was never afforded a VA examination for his claimed back disorder.  In July 1969, he reported back pain to military clinicians from cutting grass.  Three days of heat treatment were prescribed.  Current VA treatment records show the Veteran suffers from low back pain.  With evidence of back treatment in service and the subsequent complaints, the Board finds that a VA examination is needed to determine the etiology of his current condition.  

The Veteran has claimed the need for aid and attendance based on his service-connected asbestosis and his nonservice-connected depression, chronic low back pain, diabetes, hypertension, and lipids.  As the Veteran's claim for a back disorder still must undergo development, the Board finds that the issue of entitlement to special monthly compensation is inextricably intertwined with the issue of entitlement to service connection for chronic lumbosacral strain.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, this issue is remanded for further development, as well.
 
The Veteran has claimed that his service-connected disabilities render him unemployable.  He is currently service connected for asbestosis at 60 percent disabling and tinnitus at 10 percent disabling.  However, the Veteran was last examined to determine the extent and severity of his asbestosis in June 2012.  At the July 2017 hearing, he and his wife testified that his asbestosis has worsened.  There is also evidence in his VA medical treatment records that his forced vital capacity (FVC) was approximately 40 percent, which was severely reduced compared to prior pulmonary function test results.  Accordingly, a new examination is needed to determine the extent of the Veteran's asbestosis and its effect on his employability before any decision on the TDIU claim may be rendered.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his claimed conditions, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination by a qualified clinician to determine the nature, extent, onset, and etiology of any back disorders.  The contents of the entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Although whether the Veteran's back symptoms in service are related to any current disorder may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With that in mind, the examiner is asked to identify all back diagnoses and to provide an opinion as to whether it is more likely than not (50 percent or better probability) that any back disorder originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

4.  Schedule the Veteran for a VA examination by a qualified clinician to determine the severity and extent of the Veteran's service-connected asbestosis.  The examiner is asked to determine the functional and occupational effect of the Veteran's asbestosis.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




